Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about July 2, 2003, in child protective proceedings pursuant to article 10 of the Family Court Act, insofar as it found that respondent had severely and repeatedly abused the subject child, unanimously affirmed, without costs.
In light of respondent’s plea of guilty to murder in the second degree on a depraved indifference theory for having inflicted the ultimately fatal traumatic and burn injuries upon the subject child’s sister, Inez, and the proven circumstance that this crime was committed while both Inez and the subject child were in respondent’s care and custody, the derivative finding that respondent severely and repeatedly abused the subject child was entirely correct (see Matter of Marino S., 100 NY2d 361, 373-376, [2003], cert denied 540 US 1059 [2003]).
We have reviewed respondent’s remaining contentions and find them unavailing. Concur—Buckley, EJ., Marlow, Sullivan, Gonzalez and Sweeny, JJ.